Martin, P. J. (concurring for affirmance).
The duty to arrange for the payment of the taxes rests upon the foreign corporation. A foreign corporation may be doing business in this State for years without the knowledge of the State Tax Commission and without the payment of any taxes. How can the Commission fix the taxes if it is without knowledge of the fact that the foreign corporation is doing business in this State? The statute provides no action shall be maintained by a foreign corporation where it has failed to pay the taxes. It should not be permitted to escape payment of all taxes until it finds it necessary to bring an action and then avoid the effect of the statute by asserting that the tax was not fixed by the Commission.